Exhibit 2.1 ACQUISITION AGREEMENT AND PLAN OF MERGER DATED AS OF JUNE 12, 2009 BY AND AMONG MINATURA GOLD (MGOL), a Nevada corporation, BOATATOPIA Sub Co (SUB CO), a Nevada corporation AND GOLD RESOURCE PARTNERS, LLC (GRP), a Nevada limited liability company TABLE OF CONTENTS ARTICLE 1. The Merger 1 Section 1.1.The Merger 1 Section 1.2.Effective Time 1 Section 1.3.Closing of the Merger 2 Section 1.4.Effects of the Merger 2 Section 1.5.Articles of Incorporation; Bylaws 2 Section 1.6.Board of Directors and Officers 2 Section 1.7.Conversion of Membership Interest 3 Section 1.8.Exchange of Certificates 4 Section 1.9.Membership Interests Options 5 Section 1.10.Warrants 6 Section 1.11.Cancellation of MGOL Shares 6 Section 1.12.Taking of Necessary Action; Further Action 6 ARTICLE 2. Representations and Warranties of MGOL 6 Section 2.1.Organization and Qualification 6 Section 2.2.Capitalization of MGOL 7 Section 2.3.Authority Relative to this Agreement; Recommendations 8 Section 2.4.SEC Reports; Financial Statements 8 Section 2.5.Information Supplied 9 Section 2.6.Consents and Approvals; No Violations 9 Section 2.7.No Default 10 Section 2.8.No Undisclosed Liabilities; Absence of Changes 11 Section 2.9.Litigation 11 Section 2.10.Compliance with Applicable Law 11 Section 2.11.Employee Benefit Plans; Labor Matters 12 Section 2.12.Environmental Laws and Regulations 13 Section 2.13.Tax Matters 14 Section 2.14.Title To Property 15 Section 2.15.Intellectual Property 15 Section 2.16.Insurance 15 Section 2.17.Vote Required 15 Section 2.18.Tax Treatment 16 Section 2.19.Affiliates 16 Section 2.20.Certain Business Practices 16 Section 2.21.Insider Interests 16 Section 2.22.Opinion of Financial Adviser 16 Section 2.23.Brokers 16 Section 2.24.Disclosure 16 Section 2.25.No Existing Discussion 16 Section 2.26.Material Contracts 16 ARTICLE 3. Representations and Warranties of GRP. 18 Section 3.1.Organization and Qualification 18 Section 3.2.Capitalization of GRP 18 Section 3.3.Authority Relative to this Agreement; Recommenda­tion 19 Section 3.4.SEC Reports; Financial Statements 20 Section 3.5.Information Supplied 20 Section 3.6.Consents and Approvals; No Violations 20 Section 3.7.No Default 20 Section 3.8No Undisclosed Liabilities; Absence of Changes 21 Section 3.9.Litigation 21 Section 3.10.Compliance with Applicable Law 21 Section 3.11.Employee Benefit Plans; Labor Matters 22 Section 3.12.Environmental Laws and Regulations 23 Section 3.13.Tax Matters 24 Section 3.14.Title to Property 24 Section 3.15.Intellectual Property 24 Section 3.16.Insurance 25 Section 3.17.Vote Required 25 Section 3.18.Tax Treatment 25 Section 3.19.Affiliates 25 Section 3.20.Certain Business Practices 25 Section 3.21.Insider Interests 25 Section 3.22.Opinion of Financial Adviser 25 Section 3.23.Brokers 25 Section 3.24.Disclosure 26 Section 3.25.No Existing Discussions 26 Section 3.26.Material Contracts 26 ARTICLE 4. Covenants 27 Section 4.1.Conduct of Business of MGOL 27 Section 4.2.Conduct of Business of GRP 29 Section 4.3.Preparation of 8-K 31 Section 4.4.Other Potential Acquirers 31 Section 4.5.Meetings of Stockholders and Members 32 Section 4.6.FINRA OTC:BB Listing 32 Section 4.7.Access to Information 32 Section 4.8.Additional Agreements; Reasonable Efforts 33 Section 4.9.Employee Benefits; Stock Option and Employee Purchase Plans 33 Section 4.10.Public Announcements 33 Section 4.11.Indemnification 33 Section 4.12.Notification of Certain Matters 35 ARTICLE 5. Conditions to Consummation of the Merger 35 Section 5.1. Conditions to Each Party’s Obligations to Effect the Merger 35 Section 5.2.Conditions to the Obligations of MGOL and SUB CO 36 Section 5.3.Conditions to the Obligations of GRP 37 ARTICLE 6. Termination; Amendment; Waiver 37 Section 6.1.Termination 37 Section 6.2.Effect of Termination 38 Section 6.3.Fees and Expenses 39 Section 6.4.Amendment 39 Section 6.5.Extension; Waiver 39 ARTICLE 7. Miscellaneous 39 Section 7.1.Non-survival of Representations and Warranties 39 Section 7.2.Entire Agreement; Assignment 39 Section 7.3.Validity 39 Section 7.4.Notices 39 Section 7.5.Governing Law 40 Section 7.6.Descriptive Headings 40 Section 7.7.Parties in Interest 41 Section 7.8.Certain Definitions 41 Section 7.9.Personal Liability 41 Section 7.10.Specific Performance 41 Section 7.11.Counterparts 42 Section 7.12.Conflict Waiver 42 Signatures 42 AGREEMENT AND PLAN OF MERGER This Agreement and Plan of Merger (this “Agreement”), dated as of June 12, 2009, is by and among Minatura Gold, a Nevada corporation (“MGOL”); Boatatopia Sub Co, a Nevada corporation (“SUB CO”) and wholly owned subsidiary of Minatura Gold; and Gold Resource Partners, LLC, a Nevada limited liability company (“GRP”); SUB CO and GRP being the constituent entities in the Merger. Whereas, the Boards of Directors of MGOL, SUB CO and GRP each have, in light of and subject to the terms and conditions set forth herein, (i) determined that the Merger (as defined below) is fair to their respective stockholders and in the best interests of such stockholders and (ii) approved the Merger in accordance with this Agreement; Whereas, this Agreement constitutes the entire, final and complete agreement between MGOL, SUB CO, and GRP and supersedes and replaces all prior or existing written and oral agreements, between MGOL, SUB CO, and GRP with respect to the subject matter hereof; Whereas, for Federal income tax purposes, it is intended that the Merger qualify as a reorganization under the provisions of Section 368(a) of the Internal Revenue Code of 1986, as amended (the “Code”); and Whereas, MGOL, SUB CO and GRP desire to make certain representations, warranties, covenants and agreements in connection with the Merger and also to prescribe various conditions to the Merger. Now, therefore, in consideration of the premises and the representations, warranties, covenants and agreements herein contained, and intending to be legally bound hereby, MGOL, SUB CO and GRP hereby agree as follows: ARTICLE I The Merger Section 1.1. The Merger. At the Effective Time (as defined below) and upon the terms and subject to the conditions of this Agreement and in accordance with the General Corporation Law of the State of Nevada (the “NGCL”), SUB CO shall be merged with and into GRP (the “Merger”), pursuant to NRS 92A.100. Following the Merger, GRP shall continue as the surviving entity (the “Surviving Entity”), shall continue to be governed by the laws of the jurisdiction of its incorporation or organization and the separate corporate existence of SUB CO shall cease. GRP shall continue its existence as a wholly owned subsidiary of MGOL.The Merger is intended to qualify as a tax-free reorganization under Section 368(a) of the Code as relates to the non-cash exchange of stock referenced herein. Section 1.2. Effective Time. Subject to the terms and conditions set forth in this Agreement, a Certificate of Merger (the “Merger Certificate”) shall be duly executed and acknowledged by each of GRP, SUB CO and MGOL, and thereafter the Merger Certificate reflecting the Merger shall be delivered to the Secretary of State of the State of Nevada for filing pursuant to the NGCL on the Closing Date (as defined in Section 1.3). The Merger shall become effective on August 1, 2009, as set forth in the Merger Certificate (the time at which the Merger becomes effective shall be referred to herein as the “Effective Time”)or such other earlier time as the Parties can complete the terms and conditions as set forth herein. 1 Section 1.3. Closing of the Merger. The closing of the Merger (the “Closing”) will take place on August 1, 2009 upon satisfaction of the conditions set forth in Article 5 (the “Closing Date”), at the offices of Stoecklein Law Group, 402 West Broadway, Suite 690, San Diego, California 92101, unless another time, date or place is agreed to in writing by the parties hereto. Section 1.4. Effects of the Merger. The Merger shall have the effects set forth in the NGCL. Without limiting the generality of the foregoing, and subject thereto, at the Effective Time, all the properties, rights, privileges, powers of SUB CO shall vest in the Surviving Entity, and all debts, liabilities and duties of SUB CO shall become the debts, liabilities and duties of the Surviving Entity. Concurrently, GRP shall remain a wholly owned subsidiary of MGOL. Section 1.5. Articles of Incorporation and Bylaws. The Articles of Organization and Operating Agreement of GRP in the respective forms delivered by GRP to MGOL prior to the date of this Agreement will remain in full force and effect and will be the Articles of Organization and Operating Agreement of the Surviving Entity. Section 1.6. Board of Directors and Officers. (a) Board of Directors of SUB CO. At or prior to the Effective Time, MGOL agrees to take such action as is necessary (i) to cause the number of directors comprising the full Board of Directors of SUB CO to be one (1) person and (ii) to cause Paul Dias,(the “MGOL Designee”) to be elected as the sole director of SUB CO. (b) Board of Directors of MGOL. At or prior to the Effective Time, each of GRP and MGOL agrees to take such action as is necessary (i) to cause the number of directors comprising the full Board of Directors of MGOL to be at least one but possibly three (3) persons and (ii) to cause Paul Dias, and two other board members (the “GRP Designee(s)”) to be elected as directors of MGOL. If the GRP Designee(s) shall decline or be unable to serve as a director prior to the Effective Time, GRP shall nominate other persons to serve in such persons’ stead, which persons shall be subject to approval of the other party. From and after the Effective Time, and until successors are duly elected or appointed and qualified in accordance with applicable law, the managing members of the Surviving Entity, shall remain as the managing members of the Surviving Entity. Additionally, prior to the Effective Time, Stephen Causey (“Causey”), the existing Chief Executive Officer, and director of MGOL, and any other officer of MGOL, shall resign upon execution of this Agreement, and pursuant to the terms of the termination agreement (“Termination Agreement”) between Causey and MGOL. Upon the resignation of Causey, until successors are duly elected or appointed and qualified in accordance with applicable law, Paul Dias shall be Chief Executive Officer, President, Secretary and Treasurer of MGOL. 2 Section 1.7. Conversion of Membership Interest. (a) At the Effective Time, each membership interest of GRP (“Membership Interest”) (individually a "GRP Membership Interest" and collectively, the "GRP Membership Interests ") issued and outstanding immediately prior to the Effective Time shall, by virtue of the Merger and without any action on the part of GRP, MGOL, or the holder thereof, be converted into and shall become fully paid and nonassessable MGOL common shares determined by dividing (i) Ten Million Two Hundred Fifty-eight Thousand, Eight Hundred Twenty-One (10,258,821), by (ii) the total number of Membership Interests of GRP, One Hundred Twelve Million (112,000,000) outstanding Membership Interests immediately prior to the Effective Time (such quotient, the “Exchange Ratio”). The holder of one or more Membership Interests of GRP shall be entitled to receive in exchange therefore a number of shares of MGOL Common Stock equal to the product of (x) (the number of Membership Interests of GRP (112,000,000)), times (y) (the Exchange Ratio. By way of example, 10,258,821 / 112,000,000 .0916 (the Exchange Ratio). The number of Membership Interests of GRP held by a member (assume 100,000 Membership Interests) times the Exchange Ratio of .0916 equals 9,160 shares of MGOL Shares to be issued. In the event that, subsequent to the date of this Agreement but prior to the Effective Time, the outstanding shares of MGOL Common Stock or GRPMembership Interests are changed into a different number of Membership Interests or Shares or a different class as a result of a stock split, reverse stock split, stock dividend, subdivision, reclassification, combination, exchange, recapitalization or similar transaction, the number of shares of MGOL Common Stock into which each share of GRP Common Stock will be converted as a result of the Merger will be adjusted appropriately. (b) GRP hereby acknowledges that (i) the MGOL Shares have not been and will not be registered under the Securities Act of 1933 (“1933 Act”) or under the securities laws of any state and, therefore, the MGOL Shares cannot be resold unless they are subsequently registered under said laws or exemptions from such registrations as are available; and (ii) the transferability of the Shares is restricted and that a legend shall be placed on the certificates representing the securities substantially to the following effect: 3 THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”). THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF A CURRENT AND EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT WITH RESPECT TO SUCH SHARES, OR AN OPINION SATISFACTORY TO THE ISSUER AND ITS COUNSEL TO THE EFFECT THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT. (c) At the Effective Time, each GRP Membereship Interest held in the treasury of GRP, by GRP immediately prior to the Effective Time shall, by virtue of the Merger and without any action on the part of GRP, SUB CO or MGOL be canceled, retired and cease to exist and no payment shall be made with respect thereto. Section 1.8. Exchange of Certificates. (a) Prior to the Effective Time, MGOL shall enter into an agreement with, and shall deposit with, Stoecklein Law Group or such other agent or agents as may be satisfactory to MGOL and GRP (the “Exchange Agent”), for the benefit of the holders of GRP Membership Interests, for exchange through the Exchange Agent in accordance with this Article I: certificates representing the appropriate number of MGOL Shares to be issued to holders of GRP Membership Interests issuable pursuant to Section 1.7 in exchange for outstanding GRP Membership Interests. (b) As soon as reasonably practicable after the Effective Time, the Exchange Agent shall mail to each holder of record of a certificate or certificates which immediately prior to the Effective Time represented outstanding GRP Membership Interests (the “Certificates”) whose Membership Interest were converted into the right to receive MGOL Shares pursuant to Section 1.7: (i) a letter of transmittal (which shall specify that delivery shall be effected, and risk of loss and title to the Certificates shall pass, only upon delivery of the Certificates to the Exchange Agent and shall be in such form and have such other provisions as GRP and MGOL may reasonably specify) and (ii) instructions for use in effecting the surrender of the Certificates in exchange for certificates representing MGOL Shares. Upon surrender of a Certificate to the Exchange Agent, together with such letter of transmittal, duly executed, and any other required documents, the holder of such Certificate shall be entitled to receive in exchange therefore a certificate representing that number of whole MGOL Shares and the Certificate so surrendered shall forthwith be canceled. In the event of a transfer of ownership of GRP Membership Interests which are not registered in the transfer records of GRP, a certificate representing the proper number of MGOL Shares may be issued to a transferee if the Certificate representing such GRP Membership Interests is presented to the Exchange Agent accompanied by all documents required by the Exchange Agent or MGOL to evidence and effect such transfer and by evidence that any applicable Membership Interest transfer or other taxes have been paid. Until surrendered as contemplated by this Section 1.8, each Certificate shall be deemed at any time after the Effective Time to represent only the right to receive upon such surrender the certificate representing MGOL Shares as contemplated by this Section 4 (c) No dividends or other distributions declared or made after the Effective Time with respect to MGOL Shares with a record date after the Effective Time shall be paid to the holder of any un-surrendered Certificate with respect to the MGOL Shares represented thereby until the holder of record of such Certificate shall surrender such Certificate. (d) In the event that any Certificate for GRP Membership Interests or MGOL Shares shall have been lost, stolen or destroyed, the Exchange Agent shall issue in exchange therefor, upon the making of an affidavit of that fact by the holder thereof such MGOL Shares and cash in lieu of fractional MGOL Shares, if any, as may be required pursuant to this Agreement; provided, however, that MGOL or the Exchange Agent, may, in its respective discretion, require the delivery of a suitable bond, opinion or indemnity. (e) All MGOL Shares issued upon the surrender for exchange of GRP Membership Interests in accordance with the terms hereof shall be deemed to have been issued in full satisfaction of all rights pertaining to such GRP Membership Interests. There shall be no further registration of transfers on the stock transfer books of either of GRP or MGOL of the GRP Membership Interests or MGOL Shares which were outstanding immediately prior to the Effective Time. If, after the Effective Time, Certificates are presented to MGOL for any reason, they shall be canceled and exchanged as provided in this Article I. (f) No fractional MGOL Shares shall be issued in the Merger, but in lieu thereof each holder of GRP Membership Interests otherwise entitled to a fractional MGOL Share shall, upon surrender of its, his or her Certificate or Certificates, be entitled to receive an additional share to round up to the nearest round number of shares. Section 1.9. Membership Interest Options. At the Effective Time, each outstanding option to purchase GRP Membership Interests, if any (a “GRP Membership Interest Option” or collectively, “GRP Membership Interest Options”) issued pursuant to any GRP Membership Interest Option Plan or GRP Long Term Incentive Plan, if any, whether vested or unvested, shall be cancelled. 5 Section 1.10. Warrants.
